[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an appeal from a Certificate of Taking filed by the plaintiff for a reassessment of damages awarded by the Town of Simsbury for the taking of property located in the Town of Simsbury, County of Hartford and State of Connecticut known as 87 Riverdale Road, containing 1-1/4 acres more or less, and being more particulary bounded and described as follows:
    NORTHERLY:    by the Farmington River and land now or formerly of Agnew Vangelder, partly by each;
EASTERLY:     by Riverside Road;
    SOUTHERLY:    by the Drake Hill Road bridge and the Farmington River, partly by each;
WESTERLY:     by the Farmington River; and
NORTHWESTERLY: by the Farmington River.
    Said premises are the same as those conveyed to Frances Andrus, Trustee, by Quit-Claim Deed of Frances V. Andrus, dated May 6, 1972 and recorded May 8, 1972 in Volume 197, Page 564 of the Simsbury Land Records. Said premises are also the safe as those conveyed to Frances V. Andrus by Warranty Deed of James G. Shaw dated December 11, 1950 and recorded December 11, 1950 in Volume 92, Page 187 of the Simsbury Land Records.
Applicant is the owner of the Subject Property. CT Page 3494
Damages assessed by the Town of Simsbury were $18,655.00, deposited with the Clerk of the Superior Court by the Town of Simsbury pursuant to Section 8-129 of the Connecticut General Statutes.
The market approach seems to be best suited in determining fair market value.
"The subject property which contains approximately 1.63 acres of land is bounded on the north by the Farmington River. The parcel is long and fairly narrow. The dwelling as it now stands is approximately 40 feet from the River and has good privacy.
The new bridge will actually split the property in two, leaving the easterly half isolated from the westerly half. There is also a drainage right-of-way being taken on the westerly end of the subject property. The proposed bridge (now completed) will only be 100 feet from the subject dwelling.
The great loss to the subject will be the loss of privacy to the total value of the dwelling and land, increased traffic and noise pollution from traffic and also the severed parcel of land on the east.
The court viewed the premises as well as the comparables offered, the appraisals and my own knowledge, considering all the elements constituting value and I therefore found the fair market value of the subject premises before the taking to be ($115,000) One Hundred Fifteen Thousand Dollars.
The value after the taking is Seventy One Thousand ($71,000) Dollars so that the damages awarded is the sum of Forty-Four Thousand ($44,000) Dollars.
Judgment may enter for said sum plus interest from the date of taking to the date of payment together with costs and an appraisal fee of Fifteen Hundred ($1500) Dollars.
Simon S. Cohen, State Trial Referee.